Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Allowability
Claims 1, 3, 5-6, 8, 11-12, 14-17, 19-22  are ALLOWED, in light of Examiner's Amendment provided below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Kasumi Kanetaka, on 8/16/2022.
A) Please amend claims 1, 11 and 17 in accordance with OA attachment “ExaminerAmendment.pdf”, to include subject matter of claims 2, 3 and 18 respectively.
B) Please cancel claims 2, 3 and 18.
C) Please amend claim 3 to depend on claim 1;  claim 14 to depend on claim 11; and claim 19 to depend on claim 17.

 
Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
editing labels of a detection network relearning dataset based on whether the recognition of an attribute by the object recognition network is correct.
Cited prior art:
	Ranjan, cited earlier, teaches facial detection and recognition by detection and recognition of attributes by neural networks respectively, however does not teach editing labels of a detection network relearning dataset based on the specific conditions recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ, whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK ROZ/Primary Examiner, Art Unit 2669